Citation Nr: 0109270	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wounds of both feet with pes cavus and bunions, currently 
assigned a 30 percent disability rating.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from January to June 1969, and 
from January 1970 to August 1971.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The record reflects that in his substantive appeal dated in 
August 1998 the veteran requested a hearing before a Member 
of the Board.  He consented to and was scheduled for a video 
conference hearing before a Member of the Board in 
March 2000; but he failed to report, and did not request that 
the hearing be rescheduled.  No good cause having been shown, 
the hearing request must be considered to have been 
withdrawn.  38 C.F.R. § 20.702. (2000).  


REMAND

The service medical records reflect entrance and exit wounds 
of both feet.  On VA Form 21-4138 in September 1994, the 
veteran reported that when he was shot in service the bullet 
went through the top of his left foot, out the bottom, then 
entered his right foot, and exited through the heel of that 
foot.  

When the veteran was hospitalized by the VA from June to 
August 1994, there was a diagnosis of osteoarthritis of the 
feet.  X-rays by the VA in January 1995 resulted in an 
impression of degenerative changes of both 
metatarsophalangeal joints with small metal foreign bodies at 
each hind foot.  

On VA general medical examination in January 1995, it was 
reported that the point of entry was the web of the left 
first and second toes; that the point of exit was in the 
palmar aspect of that foot; and that the projectile then 
entered the palmar aspect of the right foot and exited on the 
lateral aspect of the right foot.  On examination, the 
veteran reported that he was unable to walk long distances or 
stand for long periods, that his feet tired easily, that his 
feet became numb after exercise or effort, and that he had 
some difficulty flexing his toes.  

The supplemental statement of the case in August 1999 
reflects that outpatient treatment report from October 1996 
to August 1997 were considered.  In his substantive appeal to 
the Board in August 1998, the veteran reported that he was 
seeing a podiatrist at the Grand Rapids VA facility, and that 
the podiatrist at Battle Creek opined that surgery was an 
option to correct the veteran's balance problem.  The veteran 
further reported that there was nothing that had been 
prescribed that stopped his foot pain, and that he was 
seldom, if ever, without pain.  This suggests that the 
veteran is asserting that his symptoms increased from the 
time of the February 1998 VA examination of his feet.  At 
that time, he reported that he took Motrin, 800 milligrams, 
three times a day; that the pain was from about a seven down 
to a five in the left foot, and that he had no pain in the 
right foot.  Although the 1998 examination report contains 
extensive information for rating foot disabilities, the 
veteran's claim asserts increased symptomatology requiring 
treatment from then to the date of his appeal to the Board.  
If, as the record suggests, there are pertinent VA outpatient 
treatment reports extant, the RO must obtain them.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In his substantive 
appeal, the veteran also reported that he had attempted 
vocational rehabilitation with the VA but failed.  The 
veteran's vocational rehabilitation folder, if any, should be 
obtained for review.  

The representative argues that the evidence shows that the 
veteran sustained "through and through" wounds of both feet 
during service which warrant a 10 percent rating for each 
foot at the minimum; that the RO has never considered rating 
the service-connected disability under 38 C.F.R. § 4.73, 
Diagnostic Codes 5311 and 5312, depending on the muscle group 
involved; and that the Board should return the claim to the 
RO for identification of the muscle groups involved and for 
additional rating action.  

The RO has currently assigned a 30 percent disability rating 
for residuals of gunshot wounds of both feet with pes cavus 
and bunions under Diagnostic Code 5278 of 38 C.F.R. § 4.71a 
(2000).  It would appear that the circumstances described 
here suggest that further action by the RO would be helpful 
prior to a final decision.  There is a question of the role, 
if any, of osteoarthritis and retained metallic foreign 
bodies in each foot shown on VA X-rays.  It is also 
noteworthy that regulations instituted in July 1997 specify 
that a through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2000); cf. 38 C.F.R. § 
4.56(b) (1996).  If muscle damage is confirmed, such a 
finding might warrant a separate 10 percent disability rating 
as suggested by the representative.  Additionally, there is 
for consideration whether the residuals of the gunshot wounds 
include neurologic deficit.  See Esteban v. Brown, 6 Vet.App. 
259 (1994) regarding this matter, which provides that 
separate schedular evaluations may be warranted where the 
applicable diagnostic codes apply to different manifestations 
of the same disability.  

In view of these factors, the Board is of the opinion that 
the appellant should be afforded VA muscle and neurologic 
examinations in order to determine the full nature and extent 
of all original injury and all residual disability which is 
related to the service-connected gunshot wounds of the feet.  
Thereafter, the RO should readjudicate the claim with 
consideration given to whether separate or increased 
schedular evaluations for muscle group involvement, 
neurologic deficit, or any other demonstrated disability are 
warranted under applicable rating criteria.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
current records of both VA and private 
medical treatment, especially VA records 
from facilities in Grand Rapids and 
Battle Creek as reported by the veteran 
in his substantive appeal, VA Form 9, 
which was received by the RO in August 
1998.  

2.  The regional office should obtain the 
veteran's VA vocational rehabilitation 
folder and associate that folder with the 
claims file, or note the reason for its 
unavailability.  

3.  Following the receipt of any 
additional records, the veteran should be 
afforded VA muscle and neurologic 
examinations for the purpose of 
determining the nature and extent of all 
residual disability stemming from the 
service-connected gunshot wounds of the 
feet.  Based on the examination, the VA 
muscle examiner should identify all 
muscle groups which were injured by the 
missile wound in service, and provide 
opinion(s) as to whether the appellant 
has muscle disability, if any, which is 
manifested by loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and/or 
uncertainty of movement.  Any scarring 
should be noted and fully described.  
Both examiners should also identify all 
residual disability, if any, which is at 
least as likely as not related to the in-
service gunshot wound injuries.  The 
neurologist is specifically requested to 
identify any peripheral nerve damage 
secondary to the in-service gunshot wound 
injuries.  The orthopedic examiner should 
specifically state whether arthritis or 
other demonstrated disability of the feet 
is at least as likely as not the result 
of the in-service gunshot wound injury, 
and comment on the role that any 
osteoarthritis, retained metallic foreign 
bodies, pes cavus, and bunions have in 
the veteran's overall disability picture.  
The examiners are requested to comment on 
the impact the service-connected foot 
disability has on the veteran's 
industrial ability.  The veteran's claims 
folder and a copy of this Remand must be 
made available to the examiners for 
review prior to the examination.  


4.  The veteran should be informed of the 
potential consequences of his failure to 
report for any scheduled examination.  A 
copy of this notification must be 
associated with the claims file.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
increased compensation for service-
connected disability of the feet.  
Consideration of whether separate and/or 
increased schedular evaluations for 
muscle group injuries, or any other 
disabilities, are warranted must be 
addressed.  


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
otherwise notified.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


